Citation Nr: 0533650	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  02-20 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

The Regional Office (RO) originally denied service connection 
for a low back disability in a February 1973 rating action.  
Following his attempt to reopen his claim, the RO furnished 
the veteran a letter in August 1989 that advised him that he 
had to submit new and material evidence to reopen his claim 
and that, until he did so, no action could be taken.  He was 
provided with notice of his right to appeal, but a timely 
appeal was not filed.  By rating decision dated in June 2002, 
the RO concluded that the additional evidence was not new and 
material, and denied the veteran's attempt to reopen his 
claim for service connection for a low back disability.  By 
decision dated in January 2004, the Board of Veterans' 
Appeals (Board) found that the evidence was new and material, 
and reopened the claim.  In addition, the claim for service 
connection for a low back disability on the merits was 
remanded for additional development of the record.  Since the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's in-service complaints referable to his low 
back were acute and transitory and resolved without residual 
disability.  

2.  A chronic low back disability, to include arthritis, was 
initially manifested many years after service, and there is 
no competent medical evidence that links it to service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of January 2002 and 
January 2004 letters from the RO to the veteran.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA medical records, 
and the report of a VA examination.  He has been afforded the 
opportunity to testify at a hearing at the VA.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  In this 
regard, the Board acknowledges that the veteran referred to 
treatment at a VA facility in the late 1970's.  He did not, 
however, indicate that such treatment was for his low back 
disability.  The Board observes that the veteran had also 
mentioned treatment at a private facility, but that office 
responded to the VA's request for the records and indicated 
that it had no record of treatment for the veteran.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The evidence supporting the veteran's claim consists of 
service medical records, some private medical records and 
statements from some of his acquaintances.  The Board 
acknowledges that the veteran was seen on a number of 
occasions beginning in December 1968 for complaints 
pertaining to the low back.  He was treated with bedrest and 
medication, and he was advised to avoid heavy lifting.  The 
Board concedes that the veteran reported a history of back 
trouble at the time of the separation examination in June 
1970.  An April 1971 examination for the Department of Public 
Welfare diagnosed chronic lumbosacral strain.  The Board also 
notes that when the veteran was seen for an orthopedic 
evaluation in May 1971, he described sustaining an injury to 
his back during service, and the examiner stated that the 
veteran had, by history, degenerative lumbar disc disease of 
a mild degree.  

In addition, the Board notes that H.L.A., D.O., indicated, in 
a June 1989 statement, that the veteran had experienced 
increasing pain and stiffness in his lower back since the 
original injury in service.  He opined that the veteran was 
suffering continuing pain and disability due to the in-
service injury.  

Finally, the veteran has submitted statements from four long-
time acquaintances who maintain that the veteran has always 
had complaints of back pain.  One writer noted that the 
veteran had claimed that his back pain dated to when he was 
in Vietnam.  

The evidence against the veteran's claim includes the service 
medical records, various private medical records and the 
opinion of a VA physician.  While the Board recognizes that 
the veteran received treatment for low back complaints while 
in service, the fact remains that for more than one year 
prior to his discharge from service, he had no complaints and 
received no treatment for any back problem.  It is also 
significant to point out that a clinical evaluation of the 
spine was normal on the separation examination in June 1970.  
The Board also observes that while lumbosacral strain was 
noted in April 1971, the fact remains that no abnormalities 
of the back were identified on clinical examination.  
Similarly, although a private physician reported some 
positive findings regarding the low back, he stated that the 
objective findings were very mild or nonexistent, and that 
the veteran had, by history only, degenerative lumbar disc 
disease in May 1971.

The Board does not dispute that the veteran currently has a 
disability of the lumbar spine.  This has been confirmed on 
the VA examinations conducted in May 2002 and April 2005, as 
well as in many of the private medical records.  Following 
the most recent VA examination, the examiner, based on a 
review of the claims folder, concluded that it was not likely 
that the veteran's currently diagnosed low back disability 
had its onset during service, nor was it chronically worsened 
by service beyond what would be expected of a normal 
progression objectively, or from the veteran's subjective 
information.  Although the examiner stated that she did not 
treat low back conditions as part of her practice and that an 
opinion from an orthopedic or neurologic spine surgeon might 
be necessary, the Board finds that, as an orthopedic surgeon, 
her opinion provides a sufficient basis on which an equitable 
determination may be made.

Thus, there is a medical opinion that supports the veteran's 
allegations, as well as one that rebuts them.  An evaluation 
of the probative value of a medical opinion is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusions reached.  The credibility and weight to 
be attached to such opinions are within the providence of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In reviewing 
the medical evidence, the Board is "certainly free to 
discount the credibility of [a] physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

In this case, Dr. A., the private physician, provided no 
clinical findings to support his conclusion.  In addition, in 
contrast to the VA examiner, his opinion was not predicated 
on a review of the claims folder.  The Board recognizes that 
the veteran claims that his low back disability is related to 
service.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board concludes, accordingly, that the 
opinion of the VA examiner is of greater probative value.  
Thus, the preponderance of the evidence is against the claim 
for service connection for a low back disability.  

The Board acknowledges that the veteran's representative has 
argued that the veteran's low back disability preexisted 
service and was aggravated therein.  When he was examined by 
a private physician in May 1971, the veteran related that he 
had injured his back when he was 14 years old.  The fact 
remains, however, that he made no mention of any such injury 
during service, even when he was treated for his low back 
complaints.  Moreover, it is noted that his spine was 
evaluated as normal at the time he entered service.  Finally, 
the Board emphasizes that the VA examiner concluded in April 
2005 that any preexisting back problems did not increase in 
severity during service.  


ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


